DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/29/2017.  Applicant has filed a certified copy of the foreign priority application as required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.The following title is suggested: DEVICE, METHOD AND SYSTEM FOR USING BRAINWAVE INFORMATION TO CONTROL SOUND PLAY 
Page 11, lines 7-14 refer to an incorrect figure.  That is, the paragraph refers to various elements (e.g., first sound player 3, brainwave detection unit 310, etc.) which are not in Fig. 3.   Such elements are instead found in Fig. 2.  The paragraph should be corrected to refer to Fig. 2 rather than Fig. 3.  

Claim Objections
Claim 13 is objected to because of the following informality:

 	Appropriate corrections are required. 				Claim Rejections – 35 USC § 112(a)
The following is a quotation of the paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 8-9 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 8 recites “a brainwave analyzer which is configured to reconstruct a picture being viewed by the user based on the brainwave information.”  The specification does not appear to indicate to a person of ordinary skill in the art as to how this would be implemented.  That is, the specification does not appear to explain how a picture of what a person is viewing can be reconstructed based on the person’s brainwaves.  For example, pages 7 and 13 refer to reconstructing a picture viewed by a user from the user’s brainwave information, but does not explain how this is done.
Claim 9 is rejected for failing to cure the deficiencies of parent claim 8.
Claim 21 corresponds to claim 8 and is rejected for the same reasons.  
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a brainwave detector for detecting brainwave information of a user; a selector for selecting a sound player to be used from a first sound player and a second sound player based on the brainwave information; and a switcher for sending a switch control signal according to a result of the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-21  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following terms lack antecedent basis: “the sound” – claim 1, line 6; and claim 14, line 6.
Claim 10 recites a first sound player and a second sound player.  Claim 10 further recites the device of claim 1, which also recites a first sound player and a second sound player.  It is unclear whether the first and second sound players in claim 1 are referring to the same first and second sound players as in claim 10.  For the purpose of examination, Examiner interprets the above claims as indicating that the first and second sound players in claim 1 are referring to the same first and second sound players as recited in claim 10.
Claims 2-13 and 15-21 are rejected for failing to cure the deficiencies of their respective parent claims.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   
Claims 1-4, 6, 7, 10, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2018/0196511) in view of Cheung (US 2004/0208324).  

 	Regarding claim 1, Chae teaches a device (Fig. 1, [0051-0052] describes an eye-brain interface, including a slave device e.g., a brainwave detecting headset, that may control another device e.g., see [0151-0156]; see also [0165-0167], any function may performed by either device), comprising:
 	a brainwave detector for detecting brainwave information of a user (Fig. 2, [0061] describes a brain wave sensing unit);
 	a selector for selecting an object to be used based on the brainwave information (Fig. 2, [0066] describes a processor that controls all operations of the device; [0150-0154], the device can control/select an object using brainwaves; for example, as noted in [0154], to select a device for an operation, the user may look at the device and have their brain in a particular state, thereby causing the device to perform an operation); and
 	a switcher for sending a switch control signal according to a result of the selection to cause the selected device to perform an operation (Fig. 2, [0065, 0167, ] describes a communication unit that communicates with external devices; it is inherent or obvious that the communication unit transmits commands to devices as described above and in [0150-0154]).
 	However, Chae does not expressly disclose the device is for controlling sound play; the object is a sound player; the selecting from a first sound player and a second sound player; the operation is play the sound.
 	In the same field of endeavor, Cheung teaches 

 	the selecting from a first sound player and a second sound player (Abstract, [0117, 0107], a user can control a particular, there may be multiple sound players)
 	the operation is play the sound (Abstract, [0041, 0062], a user can control the playing of sound at a sound player).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the device is for controlling sound play; the object is a sound player; the selecting from a first sound player and a second sound player; the operation is play the sound as suggested in Cheung into Chae because Chae and Cheung pertain to analogous fields of technology.  Cheung relates to a device that detects brainwaves of a user and uses them to provide input for controlling another device.  For example, Chae [0150-0154] indicates that a wide variety of devices can be selected and controlled using brainwaves e.g, entertainment devices and networked home devices.  Cheung relates to a speaker or sound playing device that can be controlled using user input.  It would be desirable to modify the Chae invention to be adapted to control the sound player described in Cheung, so that brainwaves as described in Chae could be used to control a variety of devices, including speakers e.g., see Cheung Abstract, [0041, 0062].  

 	Regarding claim 2, the combination of Chae and Cheung teaches the invention as claimed in claim 1.  The combination of Chae and Cheung also teaches wherein the first sound player is a speaker and the second sound player is a directional sounder (Cheung Fig. 15, [0117, 0062], 

 	Regarding claim 3, the combination of Chae and Cheung teaches the invention as claimed in claim 2.  The combination of Chae and Cheung also teaches 
 	wherein the brainwave detector is configured to generate reference brainwave information for selecting the first and the second sound players (Chae [0077], the system maps a user’s cognitive states with particular brain wave frequencies; Chae [0136], the systems maps cognitive states for a user to characteristic frequency bands);
 	by learning a user's thought pattern for selection of a particular sound player (Chae [0137-0138], when a new brain wave is detected, the system can use the above frequency bands to identify the corresponding cognitive state of the user; Chae [0150-0154], the detection of the cognitive state of the user is used to select devices for particular operations), and 
 	the selector selects the sound player to be used based on the detected brainwave information and the reference brainwave information (Chae [0137-0138], when a new brain wave is detected, the system can use the above frequency bands to identify the corresponding cognitive state of the user; Chae [0150-0154], the detection of the cognitive state of the user is used to select devices for particular operations).

 	Regarding claim 4, the combination of Chae and Cheung teaches the invention as claimed in claim 1.  The combination of Chae and Cheung also teaches 
 	wherein the selector further comprises a brainwave analyzer which is configured to analyze the brainwave information to extract a brainwave characteristic (Chae [0077], the system 
 	the selector selects the sound player to be used based on the extracted brainwave characteristic (Chae [0137-0138], when a new brain wave is detected, the system can use the above frequency bands to identify the corresponding cognitive state of the user; Chae [0150-0154], the detection of the cognitive state of the user is used to select devices for particular operations).

 	Regarding claim 6, the combination of Chae and Cheung teaches the invention as claimed in claim 4.  The combination of Chae and Cheung also teaches 
 	wherein the brainwave characteristic is a frequency characteristic of the brainwave (Chae [0077], the system maps a user’s cognitive states with particular brain wave frequencies; Chae [0136], the systems maps cognitive states for a user to characteristic frequency bands), and 
 	the selector selects the sound player to be used based on a mental state of the user that corresponds to the frequency characteristic (Chae [0137-0138], when a new brain wave is detected, the system can use the above frequency bands to identify the corresponding cognitive state of the user; Chae [0150-0154], the detection of the cognitive state of the user is used to select devices for particular operations).

 	Regarding claim 7, the combination of Chae and Cheung teaches the invention as claimed in claim 4.  The combination of Chae and Cheung also teaches 

 	select the sound player to be used based on the states of the plurality of users ([0150-0154], the system can select and operate devices based on brain waves; for example, as noted in [0154], a user can select and command a device by having a attention state, as opposed to a non-attention state i.e, “states of the plurality of users”).

 	Regarding claim 10, the combination of Chae and Cheung teaches the invention as claimed in claim 1.  The combination of Chae and Cheung also teaches 
 	a system for playing sound, comprising:
 	a first sound player (Cheung Fig. 15, [0117, 0107], there can be multiple sound players);
 	a second sound player (Cheung Fig. 15, [0117, 0107], there can be multiple sound players); and
 	the device of claim 1 (Chae [0150-0154] describes a brain wave detection device that can control other devices; Cheung [0117, 0107] describes multiple sound players that can be controlled using user input; also see rejection of claim 1 above).

 	Regarding claim 14, the claim corresponds to claim 1 and is rejected for the same reasons.  (Claim 14 is a method performed by the device of claim 1).  



	Regarding claim 16, the combination of Chae and Cheung teaches the invention as claimed in claim 14.  Claim 16 corresponds to claim 3 and is rejected for the same reasons.  

	Regarding claim 17, the combination of Chae and Cheung teaches the invention as claimed in claim 14.  Claim 17 corresponds to claim 4 and is rejected for the same reasons.  

	Regarding claim 19, the combination of Chae and Cheung teaches the invention as claimed in claim 17.  Claim 19 corresponds to claim 6 and is rejected for the same reasons.  

	Regarding claim 20, the combination of Chae and Cheung teaches the invention as claimed in claim 14.  Claim 20 corresponds to claim 7 and is rejected for the same reasons.  

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chae and Cheung, as applied in claim 4 and 17, and further in view of Westermann (US 2013/0184552).

 	Regarding claim 5, the combination of Chae and Cheung teaches the invention as claimed in claim 4.  However, the combination of Chae and Cheung does not expressly disclose wherein the brainwave characteristic indicates levels of activity of left and right hemispheres of a user's brain, and the selector selects the sound player to be used based on associations established between the levels of activity and the sound players.

 	wherein the brainwave characteristic indicates levels of activity of left and right hemispheres of a user's brain ([0014, 0015] describes a device that measures bi-hermispherical brain waves i.e., levels of activity of left and right hemispheres; [0062], such measurements can be used to select and control devices, such as the sound players in Cheung e.g., as described in Chae [0150-0154]); and 
 	the selector selects the sound player to be used based on associations established between the levels of activity and the sound players ([0014, 0015] describes a device that measures bi-hermispherical brain waves i.e., levels of activity of left and right hemispheres; [0062], such measurements can be used to select and control devices, such as the sound players in Cheung e.g., as described in Chae [0150-0154]).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the brainwave characteristic indicates levels of activity of left and right hemispheres of a user's brain, and the selector selects the sound player to be used based on associations established between the levels of activity and the sound players as suggested in Westermann into Chae and Cheung because Chae/Cheung and Westermann pertain to analogous fields of technology.  Chae/Cheung pertains to a system for detecting brainwaves and using them to control a device e.g., a sound player.  Westermann teaches that obtaining brain waves from both hemispheres, and  using such brain waves to control a device.  It would be desirable to incorporate this feature into Chae/Cheung to obtain a signal processing advantage and to allow for the collection of a larger quantity of signals e.g., see Westermann [0067, 0088, 0062, 0014-0015].  

.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chae and Cheung, as applied in claim 10, and further in view of Ozawa (US 2006/0044419).

 	Regarding claim 11, the combination of Chae and Cheung teaches the invention as claimed in claim 10.  The combination of Chae and Cheung also teaches 
 	the system comprising a display device (Cheung Fig. 12A, [0106], the system can control an apparatus 1200 i.e., the “display device,” including a television, where the apparatus can include at least one speaker)
	wherein the first sound player is a speaker (Cheung Fig. 12A, [0106], the apparatus 1200 can include a television, which in turn can include a speaker), and 
 	the speaker is arranged on a frame of the display device (a “frame” can be understood as a structure that gives shape; something composed of parts fitted together; a machine built within a framework; as noted above e.g., Cheung [0106], the television includes a speaker, and thus the speaker is arranged on a frame of the apparatus 1200).
 	However, the combination of Chae and Cheung does not expressly disclose the second sound player is a directional sounder, and the directional sounder is arranged at four corner positions of the frame of the display device.
 	In the same field of endeavor, Ozawa teaches 
 	the second sound player is a directional sounder (Fig. 1B, [0038, 0037] a monitor/television can have speakers at its corners; each speaker generates its own sound field, 
 	the directional sounder is arranged at four corner positions of the frame of the display device (Fig. 1B, [0038, 0038] a monitor/television can have speakers at its corners; each speaker generates its own sound field, and thus inherently project sound in different directions from different sources i.e., the speakers collectively can be considered to be a “directional sounder”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the second sound player is a directional sounder, and the directional sounder is arranged at four corner positions of the frame of the display device as suggested in Ozawa into Chae and Cheung because Chae and Cheung pertain to analogous fields of technology.  Chae/Cheung describes a system with an apparatus, including a monitor/television and speakers that can be controlled via user input e.g., see Cheung [0106].  Ozawa also describes a monitor/television with speakers, where the speakers are positioned at corners of the display.  It would be desirable to incorporate this feature into Chae/Cheung, because it would help provide a stereoscopic sound field based on the different locations of the speakers e.g., see Ozawa [0037, 0038]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Ishii (US 2007/0183618) teaches a directional speaker that can transmit audio to specific targets e.g., see Ishii Abstract.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143